DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JEFFREY S. BENTRIM,
                               Appellant,

                                      v.

                          ANGELA A. BENTRIM,
                               Appellee.

                               No. 4D18-2620

                              [March 4, 2020]

   Cross-appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2007-DR-
008773-XXXX-MB.

   No brief filed on behalf of appellant.

  Margherita Downey of the Law Office of Margherita Downey LLC, Delray
Beach, for appellee.

CIKLIN, J.

   Angela A. Bentrim (“the former wife”) cross-appeals an order denying
the parties’ motions to modify a final judgment of dissolution of marriage.
Within the order, the trial court declined to award attorneys’ fees, simply
stating, “Neither party is awarded attorney fees and costs.” We find merit
in the former wife’s argument that the trial court erred by denying her
motion for attorneys’ fees without making findings of fact within the
subject order.

      [I]t is critical that the trial court makes “specific findings of
      fact—either at the hearing or in the written judgment—
      supporting its determination of entitlement to an award of
      attorney’s fees and the factors that justify the specific amount
      awarded. . . . [V]ague findings present an obstacle to
      meaningful appellate review.”

Berg v. Young, 175 So. 3d 863, 870-71 (Fla. 4th DCA 2015) (second & third
alterations in original) (quoting Fichtel v. Fichtel, 141 So. 3d 593, 596 (Fla.
4th DCA 2014)); see also Perrin v. Perrin, 795 So. 2d 1023, 1024 (Fla. 2d
DCA 2001) (“[A] trial court cannot decide the issue of attorney’s fees
without findings as to one spouse’s ability to pay fees and the other
spouse’s need to have fees paid.”).

   Due to the mandatory nature of these findings, we reverse that portion
of the order at issue that denies fees and costs, and we “remand with
directions that the trial court reconsider fees and make findings of fact
sufficient to permit review of its decision.” Fichtel, 141 So. 3d at 596
(quoting Arena v. Arena, 103 So. 3d 1044, 1047 (Fla. 2d DCA 2013)).

   We find the former wife’s remaining arguments either moot or without
merit and we affirm the remainder of the challenged rulings without
further discussion.

   Affirmed in part, reversed in part, and remanded with instructions.

TAYLOR and KUNTZ, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2